             Case 20-21893-JAD                  Doc 1      Filed 06/22/20 Entered 06/22/20 15:46:52                           Desc Main
                                                           Document     Page 1 of 34
  nil In this Information to Identify your case:

  United States Bankruptcy Court for the:

  WESTERN DISTRICT OF PENNSYLVANIA

  Case number   (fkti3..rl                                                       Chap:er
                                                     -




                                                                                           7
                                                                                                                            Check if this an
                                                                                                                            amended flUng




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                   4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and
                                                                                                                               case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-individuals, is available.


 1.   Debtor’s name                SRG cranberry, LLC

 2,   All other names debtor
      used in the last 8 years
      Include any assumed
      names, trade names and
      doing business as names

 3.   Debtors federal
      Employer Identification      XX-XXXXXXX
      Number (EIN)


 4.   Debtor’s address             Principal place of business                                  Mailing address, if different from principal place of
                                                                                                business

                                   94 South 13th Street
                                   Pittsburgh, PA 15203-1254             —       —              ——   —     --   -   —          —


                                   Number, Street, City, State & ZIP Cede    -
                                                                                                P.O. Box, Number, Street, City, State & ZIP Code
                                   Allegheny                                                    Location of principal assets, if different from principal
                                   ouhty    -



                                                                                                place of business

                                                                                                Number, Street, City, State & ZIP Code

5.    Debtor’s website (URL)


6.    Type of debtor               •   Corporation (including Lmited Liabl.:y Ccmoany (LLC) and Limited LiabWty Patnersnp (LLPfl
                                   C   Partnership (excluding LLP)
                                   C   Other. Specify:               -




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                           page 1
              Case 20-21893-JAD                     Doc 1     Filed 06/22/20 Entered 06/22/20 15:46:52                                               Desc Main
 Debtor                                                       Document     Page 2 of 34
                                                                                                                  Case numoer   (;tkro.t)
             flrno



 7.    Describe debtor’s business      A. Check one:
                                       C     Health Care Business (as defined in 11 U.S.C.           §    1D1(27A))
                                       C    Single Asset Real Estate (as defined in 11 U.S C.             §   101(51 B))
                                       C    Railroad (as defined in 11 U.S.C.   §   101(44))
                                       o    Stockbroker (as defined in 11 U.S.C.     §       01 (53A))
                                       C    Commodity Broker (as defined in 11 U S.C            §   101(6))
                                       C    Clearing Bank (as defined in 11 U.S.C        §    781(3))
                                       • Noneoftbeabove

                                       B Check all that apply
                                       C    Tax-eemct entity (as described in 25 usc. §501)
                                       C    Investment company. .nclu3.ng hedge fund Cr pooleo investment vehicle (as defined in 15 U S.C §80a-3)
                                       C    Investment advisor (as defined in 15 U S.C. §8Cb-2(a)(11))

                                       C, NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See httpJ/vv.uscourts.qov/four-diqit-nationaI-association-naics-codes,
                                                  7225

5,     Under which Chapter of the      Check one
       Bankruptcy Code is the
       debtor filing?                  •    Cbaoter 7
                                       C    Chapter 9
                                       C    Chapter 11. Check all that apply
                                                             C   Debtors aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that)
                                                             C   The debtor is a small business debtor as defined in 11 U.S.C. § 1QI(51Q). If the debtor is a small
                                                                 business debtor. attach.he most recent balance sheet, statement of ooerations. cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 proceoure in 11 U.S.C. § 1116(1)(8).
                                                             C   A plan is being filed with tnis petition.
                                                             C   Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. 1126(b).
                                                             C   The debtor is required to file periodic reports (for example, 10K and 100) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Pet,tion for Non-Individuals F’ling for Bankruptcy under Chapter II
                                                                 (Offlcial Form 201A) with this form.
                                                             C   The debtor is a shell company as defined in the Securities Exchange Act cf 1934 Rule 1 2b-2.
                                       C    Chapter 12



9.    Were prior bankruptcy
      cases filed by or against
                                       • No
      the debtor within the last B     C   Yes.
      years?
      If more Inan 2 cases, attach a
      separate .t                                 D.s:’ict                                      V’fne.n                                 Case number
                                                  District                                      When                                    Case number

10. Are any bankruptcy cases
    pending or being filed by a
                                       • No
    business partner or an             C   Yes.
    affiliate of the debtor?
      List all cases If more than 1,
      attach a separate list                      Debtor                                                                              Relaticnsh.p
                                                  District                  -                  When                                   Case number, if known




Off.ca, Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                       page 2
              Case 20-21893-JAD                             Doc 1            Filed 06/22/20 Entered 06/22/20 15:46:52                                      Desc Main
 Debtor      SRG Cranberry, LLC
                                                                             Document     Page 3 of 34
                                                   -
                                                                                             -
                                                                                                   —                    Case number   (if known)




 11.    Why is the case filed in        Check all that apply
        this district?
                                        I        Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                 preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                        C        A bankruotcy case concern.”g debtors affiliate. general partner, or partiersrip is pending in th.s dis:rict.

 12.    Does the debtor own or
        have possession of any
                                        •   No
        real property or personal       C Yes          Answer below for each property that needs immediate attention. Attach additional sheets if needed.
        property that needs
        immediate attention?                           Why does the property need Immediate attention? (Check all that apply)
                                                       O It poses or is alleged to pcse a ti-eat of imminent and identifiab’e hazaro to pubc health 0-safety.
                                                        What is the haza-d?
                                                       C It needs to be physically secured or protected from tne weatner.
                                                       o It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                                livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                       0 Other
                                                       Where is the property?
                                                                                                 Number, Street. City. State & ZIP Code
                                                       Is the property insured?
                                                       ONo
                                                       Dyes,              Insurance agency              -




                                                                          Contact name
                                                                          Phone


            Statistical and administrative information

13.    Debtors estimation of        .            Check one’
       available funds
                                                 0 Funds will be available for distrrbuticn to unsecured creditors
                                                                      .           .




                                                 • Me- any administ-ative expenses are pail no funds will be avalable to unsecured crealtors


14, Estimated number of             • 1-49                                                          0 1000-5,000                                   025,001-50.000
    creditors
                                    050-99                                                          05001-10.000                                   050,001-100.000
                                    O 100-199                                                       0 10,001-25,000                                0 More thanio0,000
                                    O 200-999

15.    Estimated Assets             •                                                               0
                                            50-550,000                                                  51.000,001 -510 million                    0   S500,000,001 -51 bion
                                    o 550.001  5100.003-
                                                                                                    0   510,000.001 $50 m Won
                                                                                                                    -                              0   $1000000001 $10 bilhon
                                                                                                                                                                      -




                                    O $100,001 5500.000     -
                                                                                                    0   $50,000,001 -5100 million                  0   $10,000,000,001 -550 billion
                                    05500,031 -51 million                                           0   $100,000,001 -5500 million                 0   More than 550 billion

16,    EstImated liabilities        0 so- sso,ooo                                                  051,000.001 -510 million                        0 5500.000,001 -$1 billion
                                    O 550,001 5100,003  -
                                                                                                   0510.000.001 $50 milton
                                                                                                                    -                              031,000000,001 -5100’ on
                                    • $100,001 -5500 000                                           C 550,000.001 -$100 m’Ilio                      Osia 000.000.001 -$50     b’or
                                    05500001 Si mW’on       -
                                                                                                   0 5100,000 001 5500 million
                                                                                                                        -                          0 Mo’e than 550 bTon




Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                  page 3
             Case 20-21893-JAD                Doc 1        Filed 06/22/20 Entered 06/22/20 15:46:52                                 Desc Main
 Debtr      S       Cranberry LLC
                                                           Document     Page 4 of 34
                                                                                                   Case nu”te (“kncwj
            Namo


            Request for Relief, Declaration, and Signatures

 WARNING--Bankruptcy fraud is a serious crime. Making a false statement in connection witn a
                                                                                             bankruptcy case can result in fines up to $500,000 or
          imprisonment for up tc 20 years, or both 18 USC. § 152, 1341, 1519. and 3571.

 17. Declaration and signature
     of authorized                The debtor requesls relief in accordance with the chapter of title 11, United States Code, specified in
                                                                                                                                          this petition.
     representative of debtor
                                  I have beer authorized to fite this pe%lio on behalf of tne debtor.

                                  I have examined the informator in tHs cetition a,-d have a reasonab C belief that the ,nformaticn is tre
                                                                                                                                           and correct
                                  I declare under penalty of perjury lhat the foregoing is true and correct

                                  Executed on      June 22, 2020
                                                   MM! OD I YYYY


                              X   1sf Richard Stern                                                      Richard Stern
                                  Signature of authorized representative of debtor                       Printed name

                                  Title
                                          PiP!i
                                                                -
                                                                                           —




18. Signature of attorney     x Is! Robed 0 Lampl                                                         Date June 22, 2020
                                  Signature of attorney for debtor                                             MM / DD / YYYY

                                  Robed 0 pl 19809
                                  Printed name

                                  RobertO Lampi Law Office
                                  Firm name

                                  Benedum Trees Building
                                  223 Fourth Avenue 4th Floor
                                  Pittsburgh, PA 15222
                                  Number. Slreet. City. State & ZIP Code

                                  Contact phone    412-392-0330                  Email address     rlampl@tampllaw.com

                                  19809 PA
                                  Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                                                                                                                       ____________




                Case 20-21893-JAD                      Doc 1         Filed 06/22/20 Entered 06/22/20 15:46:52                         Desc Main
                                                                     Document     Page 5 of 34



     Fill in this information to identify the case:
     Deotor name          SRG Cranberry, LLC

     United States Bankruptcy Court for the:           WESTERN DISTRICT OF PENNSYLVANIA

     Case   number
                       (if known)

                                                                                                                                       Check f this is an
                                                                                                                             1         amended filing


     Official Form 202
     Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15
  An individual who is authorized to act on behalf of a non-individual
                                                                       debtor, such as a corporation or partnership, must sign and submit
  form for the schedules of assets and liabilities, any other document                                                                       this
                                                                       that requires a declaration that is not included in the document, and
  amendments of those documents. This form must state the individuals                                                                         any
                                                                           position or relationship to the debtor, the identity of the document,
  and the date. Bankruptcy Rules 1008 and 9011.

  WARNING--Bankruptcy fraud is a serious crime. Making a false statement,
                                                                             concealing property, or obtaining money or property by fraud in
  connection with a bankruptcy case can result in fines up to $500000 or imprisonmen
                                                                                     t for up to 20 years, or both. 18 U.S.C.
  1519, and 3571.                                                                                                             § 152,1341,


 I               I   Declaration and signature


         jam the president, another officer, or an authorized agent of the corporation;
                                                                                        a member or an authorized agent of the partnership, or another
         individual serving as a representative of the debtor in this case

         I have examined the inforrnaton in the documents cnecked beiow and have
                                                                              I     a reasonable beief tnat the information is true and correct

           •      Schedule NB Assets—Real and Personal Property (Official Form
                                                                                 206N8)
           •      Schedule D Creditors Who Have Claims Secured by Property (Oflcia Form
                                                                                            206D)
           •      Schedule ElF Creditc.rs V/ho Have Unsecured Claims (Officia! Form
                                                                                    206E/F)
           •      Schedule G: Executoiy Contracts and Unexpired Leases (Official Form 2060)
          •      Schedule H Codebtors (Official Form 206K)
            •        Summary of Assets and Liabilities for Non-Individuals (Official Form 2O6Sum)
          fl         Amended Schedule
          C          Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20
                                                                                         Largest Unsecured Claims and Are Not Insiders (Official Form 204)
          O          Other document that requires a declaration

            declare under penalty of perjury that the foregoing is true and correct.

         Executed on           June 22, 2020                        XIs! Richard Stern
                                                                      Signa:ure of individual signing on behalf of deotor

                                                                      Richard Stern
                                                                      Printed name

                                                                      Principal
                                                                      Postc-n or relations’lo to debtor




Official Form 202                                            Declaration Under Penalty of Perjury for Non-Individual Debtors
Soitware copyright Ic) 1996-2020 Oe,i case, LLc www bestoase corn
                                              -



                                                                                                                                             Ossi case Bank’tp:cy
                                                                                                                                    ______




              Case 20-21893-JAD                           Doc 1         Filed 06/22/20 Entered 06/22/20 15:46:52               Desc Main
                                                                        Document     Page 6 of 34
       Fill In this Infonnatlon to Identify the case:
       Debtor name      SRG Cranberry, LLC

       United States Bankruptcy Court for the:            WESTERN DISTRICT OF PENNSYLVANIA__
                                                                                                     —



                                                                                                                   —   I
                                                                                                                   —




   Case number (if known)

                                                                                                                           Q    Check if this is an
                                                                                                                                amended filing


  Official Form 2O6Sum
  Summary of Assets and Liabilities for Non-Individuals
                                                                                                                               .




  tFTht         Summary of Assets


   1       Schedule N& Assets-Real and Personal Property (Official Form 2C6A/B)

           Ia. Real property:
               Copy line 58 from Schedule A/B                                                                                   S
           lb. Total personal property:
               Copy line 91A from Schedule NB                                                                                   $
           1 c. Total of all property:
                                                                                                                                -
               Copy line 92 from Schedule NB                                                                                    a                       0.00

 1R1W           Summary of Liabilities


  2.       Schedule D: Creditors Who Have Claims Secured by Property (Officiai Form 206D)
           Cooy the total dollar amount listed in Column A. Amount of claim from lire 3 of ScheduleD                            S                       0.00

  3.       Schedule &F: Creditors Who Have Unsecured Claims (Official Form 2062/F)

           3a. Total claim amounts of priority unsecured claims:
              Copy the total claims from Part 1 from line 5a of Schedule ElF
                                                                                                                                           .._...
                                                                                                                                                    .




          3b. Total amount of claims of nonpriority amount of unsecured claims:
              Copy the total of the amount of claims from Part 2 from line 5b of Schedule ElF                                  +S              117,957.70


  4.      Total habWties
                                                                                                                                         mnj




 Official Form 2065um                                      Summary of Assets and Liabilities for Non-lndividual5
                                                                                                                                                 page 1
Sofiwwe Oopyrrght Cc) 19962020 Oesi case LLC   .   w.wi besicase corn
                                                                                                                                    Bcs Case   Canucr:y
             Case 20-21893-JAD                                 Doc 1         Filed 06/22/20 Entered 06/22/20 15:46:52              Desc Main
    Fill in this Information to Identify the case:
                                                                             Document     Page 7 of 34
    Deo:cr name         SRG CranbyLLLC

    United States Bankruptcy Court for the.                    WESTERN DISTFCT OF PENNSYLVANIA                  —     -   -   -




    Case number (if known)

                                                                                                                                  C Check if tnis   :5   an
                                                                                                                                     amended flung



   Official Form 206A/B
   Schedule A/B: Assets                                              -      Real and Personal Property                                    12/15
  Disclose all property, real and personal, which the debtor owns or in which
                                                                              the debtor has any other legal, equitable, or future interest.
  Include all property in which the debtor holds rights and powers exercisable
                                                                               for the debtors own benefit. Also include assets and properties
  which have no book value, such as fully depreciated assets or assets that
                                                                             were not capitalized, In Schedule NB, list any executory contracts
  or unexpired leases. Also list them on Schedule G: Executory Contracts and
                                                                               Unexpired Leases (Official Form 206G).
  Be as complete and accurate as possible. If more space is needed, attach
                                                                            a separate sheet to this form. At the top of any pages added, write
  the debtor’s name and case number (if known). Also identify the form
                                                                       and line number to which the additional information applies. If an
  additional sheet is attached, include the amounts from the attachment in
                                                                           the total for the pertinent part.
   For Part 1 through Part 11, list each asset under the appropriate category
                                                                              or attach separate supporting schedules, such as a fixed asset
   schedule or depreciation schedule, that gives the details for each asset
                                                                            in a particular category. List each asset only once. In valuing the
   debtor’s interest, do not deduct the value of secured claims. See the
                                                                         instructions to understand the terms used in this form.
  fl            Cash and cash equivalents
  1. Does the debtor have any cash or cash equivalents?

      • No. Go to Part 2.
      C Yes FiJi in the information below.
      All cash or cash equivalents owned or controlled by the debtor
                                                                                                                                     Current value of
                                                                                                                                     debtor’s interest
  IrFiPa Deposits and Prepayments
  6. Does the debtor have any deposits or prepayments?

      •Nc GotoPart3.
      C Yes F II in   the information beiow.


 cc 0 u n ts receivable
 10 Does the debtor have any accounts receivable?

     •No     GoloPart4.
     C   Yes Fill in the information below.


 1FTht      Investments
 3 Does the debtor own any investments?

     • No. Go to Part 5.
     C Yes Fill in the informatio9 below.

IflLa Inventory, excluding agriculture assets
16 Does the debtor own any inventory (excluding agriculture assets)?

     • No. Go to Part 6.
    C  Yes Fill in the information below.


ifl         Farming and fishing-related assets (other than titled motor vehicles
                                                                                  and land)
27 Does the debtor own or lease any farming and fishing-related assets
                                                                         (other than titled motor vehicles and land)?

    •No GotoPart7.

Official Form 206A/B                                                  Schedule A/B Assets       Real and Personal Property
                                                                                            -

                                                                                                                                                         page 1
SoRwa’e Coo.,cigt Ic) ‘996232C Best Case ‘,.LC   -   ;VAVQ   es:case corn
                                                                                                                                           Best Case Bara.p!:y
                                                                                                                   ___________
                                                                                                                 ___________   ___________
                                                                                                                             ___________   ___________
                                                                                                                                         ___________   _
                                                                                                                                                     ___




            Case 20-21893-JAD                       Doc 1        Filed 06/22/20 Entered 06/22/20 15:46:52                      Desc Main
                                                                 Document     Page 8 of 34
    Debtor         SRG Cranberry, LLC                                                        Case number      (If known)
                   Name

       C Yes Fill in the informauon beow.

  Office furniture, fixtures, and equipment; and collectibles
  38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

      • No. Go to Part 8.
      C Yes Fill
               in the information below.


  tFTIL       Machinery, equipment, and vehicles
  46 Does the debtor own or lease any machinery, equipment, or vehicles?

      • No. Go to Pal 9.
      C Yes Fill in the information below.

  fleal                 property




  54, Does the debtor own or lease any real property?

      ‘No. Goto Part 10.
      o Yes Fill in the informac’on below.
 intt•a Intangibles and intellectual property
 59. Does the debtor have any interests in intangibles or intellectual property?

      •No      GotoPartil.
     C Yes FU! i.n the iformaton below

 _jjot
                her
                            assets
                                                                   -
                                                                              —




 70. Does the debtor own any other assets that have not yet been reported on
                                                                                      this form?
     Include all interests in executory contracts and unexpired leases not previously reportee
                                                                                               on this form

     • No. Go to Part 12.
     o Yes Fill in the information below.




Official Form 206A/6                                       Schedule A/B Assets Real and Personal Property
                                                                              -


                                                                                                                                                   page 2
Software Coyrighi CI 1 995-2020 Oosi case LLC wg bosicaso corn
                                                                                                                                       Best Case fla’-’r,4,::/
             Case 20-21893-JAD                                 Doc 1         Filed 06/22/20 Entered 06/22/20 15:46:52                              Desc Main
                                                                             Document     Page 9 of 34
    Debtor            SRG Cranberry LLC                                                                      Case number      (If known)
                       Name


  mary•

   In Part 12 copy all of the totals from the earlier parts of the form
         Type of property                                                                        Current value of                  Current value of real
                                                                                                 personal property                 property
   80.    Cash, cash equivalents, and financial assets.
          Copy line 5, Pad 1                                                                                       $0.00
   81     Deposits and prepayments. Copy tine 9, Pad 2.
                                                                                                                   $0.00
   82.    Accounts receivable. Copy line 12, Pad 3
                                                                                                                  $0.00
   83.    Investments. Copy line 17, Pad 4.
                                                                                                                   $0.00
   84.    Inventory. Copy line 23, PadS.
                                                                                                             -    $0.00
   85.   Farming and fishing-related assets. Copy line 33 Pad 6.
                                                                                                                  $0.00
   86.   Office furniture, fixtures, and equipment; and collectibles.
         Copy line 43, Pad 7.                                                                                     $0.00
   67    Machinery, equipment, and vehicles. Copy line 51. PadS.
                                                                                                                  $0.00

   88.   Real property. Copy line 56, Pad 9

   89.   Intangibles and intellectual property. Copy line 66. Pad 10
                                                                                                                  $0.00
  90     All other assets. Copy line 75. Pad 11.                                             +                   _$0,00

  91, Total. Add lines 80 through 90 for each column
                                                                                                                          J+91b.
                                                                                                                                    [                      $0.00

  92     Total of all property on Schedule AIB. Add l’nes 91a91b=92




Official Form 206A/B                                                   Schedule A/B Assets       Real and Personal Property
                                                                                             -
                                                                                                                                                                        page 3
Software Ccoyr,ghI   (Cl   1996-2020 Best Case LLC   ‘eNrN   beatcate Co,,
                                                                                                                                                            Best Case B a —“ ..
                                                                                                      __________




             Case 20-21893-JAD                          Doc 1         Filed 06/22/20 Entered 06/22/20 15:46:52                     Desc Main
     Fill In this Information to IdenUt the case:                    Document      Page 10 of 34
     Debtor name            SRG Cranberry, LLC

     United States Bankruptcy Court for the:             WESTERN DISTRICT OF PENNSYLVANIA

     Case   number
                      (if   known)




                                                                                                                                     Check if this is an
                                                                                                                                     amended filing
    Official Form 206D
   Schedule D: Creditors Who Have Claims Secured by Prop
                                                         erty                                                                                          12/15
   Be as complete and accurate as possible.
   I. Do any credItors ha’e claims secured by debtors property?
        • No. Check this box and submit page 1 of this form
                                                               to the court with debtor’s other schedules. Debtor has nothing else
                                                                                                                                   to report on this form
        E Yes. Fill in all of the information below.




Official Form 206D                                 ScheduleD: Creditors Who Have claims Secured by Proper
                                                                                                          ty                                     page 1 oil
software Copyrigni (ci 1996-2020 Ossi Case, LLC w.vw besicaso
                                               -              corn
                                                                                                                                           sos: Case Bak-uc!:v
                                                                                                                                                                   __________
                                                                                                                                                                      __________




                       Case 20-21893-JAD                        Doc 1        Filed 06/22/20 Entered 06/22/20 15:46:52                                           Desc Main
                                                                            Document      Page 11 of 34
    Fill In this Information to Identify the case:
    Debtor name                      SRG Cranberry, LLC                 -




    Unitea States Bankruptcy Court for the                      WESTERN DISTRICT OF PENNSYLVANL

    Case              number
                               (if   known)

                                                                                                                                                              Q Check if this is an
                                                                                                                                                                amended filing

   Official Form 206E/F
   Schedule ElF: Creditors Who Have Unsecured Claims                                                                                                                                     12/15
  Be as complete and accurate as possible. Use Part 1 for credItors with PRIORITY unsecured
                                                                                                     claims and Part 2 for credItors with NONPRIORITY unsecured claims.
  List the other party to any executory contracts or unexpired leases that could result In a claIm.
                                                                                                        Also lIst executory contracts on Schedule A/B: Assets Real and
  Personal Properly (OfficIal Form 2064/B) and on Schedule C: Executory Contracts and                                                                                                -

                                                                                               Unexpired Leases (Official Form 206G). Number the entries In Parts I and
  2 In the boxes on the left. It more space is needed for Part 1 or Part 2. fill out and attach the
                                                                                                    Additional Page of                   that Part included in this form.
                          ListAll Creditors with PRIORITY Unsecured Claims
         1. Do any creditors have priority unsecured claims? (See 11 U S.C
                                                                                           § 507).
                      • No Cc to Part 2

                      C Yes Go to line 2

  imwa List All Creditors with NONPRIORITY Unsecured Claims
         3.           List In aiphabetlcal order all of the creditors with nonprlority unsecured claims Pie
                                                                                                       I’   debtor has n’2re tian 5 creci:ors with ronpriorhy unsecured c a:”s t:1
                      out and attacn Ins Aoditional Page of Part 2
                                                                                                                                                                        Amount of claim
   3 1            [   Nonprlority creditor’s name and mailing address                   As of the petition filing date, the claIm is: Check al/that appty         —
                                                                                                                                                                                          $72.68
                      425 North Craig St.                                               C Contingent
                      425 North Craig St.                                               C   uni qu da’.ec
                      Pittsburgh, PA 15213
                                                                                        C   Dspued
                      Date(s) debt was incurred
                                                    —
                                                                                        Basis For the claim:    —


                      Last 4 dIgits of account number_
                                                                                        is the claim subject to offset’    • No C Yes
  32                  Nonpriorlty creditor’s name and malilng address
              I                                                                         As of the petition filing date, the claim Is: Check a/i that aCp:,
                                                                                                                                                                                         $99507
                      Advanced Fire & Security
                                                                                                                                                                              —




                                                                                        C Contingent
                      210 A West Drive                                                  C untiquidated
                      Greensburg, PA 15601
                                                                                        C Disputed
                      Datejs) debt was Incurred
                                                   —
                                                                                       Basis for the claim:
                      Last 4 dIgits of account number
                                                                                                                           • Nc
                                                          —




                                                                                       Is Ire cIa,,,’. sucect to offset’            C Yes
  3 3
              ] Nonpriority creditor’s name and mailIng address                        As of the petition filing date, the claim is: Check all that apply
                                                                                                                                                                                     $801.39
                      Advanced Fire Company, Inc.                                      C contingent
                      210 West Drive                                                   C    Un iquidates
                      Greensburg, PA 15601
                                                                                       C D.sputed
                      Date(s) debt was incurred
                                                   —
                                                                                       Basis for the claim:
                  Last 4 dIgits of account number
                                                          —
                                                                                       Is the claim subject to offset’     •   No   C   Yes

I3        I Nonpriority creditor’s name and mailIng address                            As of the petition fiilng date, the claim Is: Cbeckaq mat acc;y
                                                                                                                                                                                  $4,017.26
                  Airgas National Carbonation
                                                                                                                                                                      ——



                                                                                       C Contingent
                  P.O. Box 734673
                                                                                       C Untiquidaled
                  Dallas, TX 753734673
                                                                                       C Disputed
                  Datels) debt was incurred
                                                   —
                                                                                       Basis for the claim:   —


                  Last 4 dIgits of account number
                                                                                       s the calm subject to offset?       • No     C Yes




Oftcial Form 206E/F                                                    Schedule ElF: Creditors Who Have Unsecured Claims
                                                                                                                                                                                    page 1 of 6
Software CopyrgHt          (0)1995.2020   Best Case LLC -www testcasa co’                                            20346                                                  Best case Sa”k-t—J:y
                                                                                                                                           ______________________
                                                                                                                                                      ________________
                                                                                                                                                                     ________




               Case 20-21893-JAD                         Doc 1      Filed 06/22/20 Entered 06/22/20 15:46:52                                           Desc Main
                                                                   Document      Page 12 of 34
      Debtor       SRG Cranberry, LLC                                                                    Case number    (if   known)
                   Name                                                                                                                                                                 —




   I J Nonpriority creditors name and mailing address                         As of the petition filing date, the claim is: Check all/hot     apply                        $21 5.00
               Butler County Tourism and Convention Bur                       C Contingent
               310 E. Grandview Ave.                                          C Un: qu dated
               Zelienople, PA 16063
                                                                              C    Disputed
               Date(s) debt was incurred
                                            —
                                                                              Basis for the ciaim:
               Last 4 digits of account number       —




                                                                              is ihe C a:m sLb’ect to orset’     No    C Yes
  136      I Nonpriority creditor’s name and mailing address                  As of the petition hung dale, the claim Is: Check        a” that apply                       $925.93
               Columbia Gas of PA                                             C Contingent
               PC Box 742537                                                  C unliquidated
               Cincinnati, OH 45274-2537
                                                                              C Dsputed
               Date(si debt was incurred
                                            —
                                                                             Basis for the ciaim:    —



               Last 4 digits of account number_
                                                                             ts the claim subject to offset?     No    C Yes
  _37          Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is: Chefl alma: ecnly               ——
                                                                                                                                                                           $112.62
               Consolidated Communications                                   C Conngent
               4008 Gibsonia Road                                            C Unipuioated
               Gibsonia, PA 15044-9311
                                                                             C Disputed
               Date(s) debt was incurred
                                           —
                                                                             Basis for the ciaim’    —



               Last 4 digits of account number
                                                 ‘
                                                                             is the cairn subject to offse       No    C Yes
  3 8          Nonpriorlty creditors name and mailing address                As of the pelition filing date, the claim is: Check al/that apply
                                                                                                                                                                        $3,470.59
            Cranberry Township                                               C Contingent
            2525 Rochester Rd., Suite 400                                    C    unhiquidated
            Cranberry Twp, PA 16066-6498
                                                                             C D:scutej
            Date(s) debt was incurred
                                           —
                                                                             Basis for the ciaim:    —



            Last 4 digits of account number_
                                                                             is the claim subject io offset?    ND    C Yes
  3        Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is: Check ai//na:apaiy
           Directv
                                                                                                                                                       -
                                                                                                                                                                          $148.40
                                                                             C Contingent
           PC Box 60036                                                      C Un,qutoated
           Los Angeles, CA 90060-0036
                                                                             C   Disputed
           Date(s) debt was incurred       —


                                                                            Basis for the ciaim:
           Last 4 digits of account number
                                                                             s the c’aim subject to or’set’     No    C Yes
  3 10     Nonpriority creditor’s name and maiiing address                  As of the petition filing date, the claim is: Check all hal apply
           Eastern Alliance Insurance Group
                                                                                                                                                       ——              $1,061.00
                                                                            C Conungent
           P.0, Box 206                                                     C unhquidated
           East Petersburg, PA 17520
                                                                            C Disputed
           Date(s) debt was incurred    —



                                                                            Basis for the claim:
           Last 4 digits of accounL number_
                                                                            is the claim subject to offset?     No    C Yes
           Nonpdority creditor’s name and mailing address                   As of the petition hung date, the ciaim Is: Check a:ltlat apo’y
          Five Star Refrigeration, Inc.                                                                                                                          —       $273.34
                                                                            C Corngent
          P.O. Box 263                                                      C uniquidated
          Wildwood, PA 150910263
                                                                            C    Disputed
          Date(s) debt was incurred     —



                                                                            Basis for the ciaim:
          Last 4 digits of account number_
                                                                            is the claim subject to offset’    No     C Yes




Offlciai Form 206 ElF                                       Scheduic Elf: Creditors Who Have unsecured Claims
                                                                                                                                                                        Page 2 of 6
Sot/ware Coavrght (ci /096-2020 Best Case LLC -waw bet/case torn
                                                                                                                                                                Dee: Case Sar.’’uolty
                                                                                                                                                      _______——
                                                                                                                                                      ________




              Case 20-21893-JAD                           Doc 1    Filed 06/22/20 Entered 06/22/20 15:46:52                                          Desc Main
    Debtor
                                                                  Document      Page 13 of 34
                   SRG C.! nb!rr,LLC                         —
                                                                                                            Case number      (,t known)
                   Name
               Nonpriority creditors name and mailing address                  As of the petition filing date, the claim Is: Checit all That apply
               Flaherty & Ohara
                                                                                                                                                         —
                                                                                                                                                                     $297.50
               610 Smithfield St.
                                                                               C ccrtingent
               Suite 300
                                                                               C uniiquiate
               Pittsburgh, PA 15222                                            C Disputed
               Date(s) debt was Incurred      —
                                                                               Basis for the claim:

               Last 4 dIgits of account number                                 Is the claim sub1ect to oftset?        No    C   Yes

   I 1 aJ Nonpriority creditors name and mailing address                      As of the petition filing date, the claim Is: Check all that apply
                                                                                                                                                                  $3,141.81
               Garrow Bros. Draft Service                                     C Contingent
               P.O. Box 182                                                   C ur.qudatea
               Greensburg, PA 15601
                                                                              C Disputed
               Date(s) debt was Incurred
                                             —
                                                                              Basis for the claim:      —



               Last 4 digits of account number_
                                                                              Is the clam subject to offset?       No       C Yes
  LiJ Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim Is: Check all that apply
                                                                                                                                                                     $328.41
              Guardian Protection Services                                    C contingent
              P.O. Box 37751                                                  C un:.qidale
              Philadelphia, PA 19101-5051
                                                                              C D5d
              Dale(s) debt was Incurred
                                             —
                                                                              Basis for the claim:
              Last 4 dIgits of account number_
                                                                              Is ihe ciai”’ stbject to otfset7     No       C Yes
   3’5        Nonpdorlty credttor’s name and mailing address                  As of the petition filing date, the ctalm Is: ChecK all that apply
              Gumberg Associates Cranberry Mall                                                                                                                  $55,260.61
                                              -

              do Jessica L. Crown                                             C Contingent
              Goehring, Rutter & Boehm                                            ‘Jn;s-dateo
              437 Grant Street, 14th Floor
              Pittsburgh, PA 15219                                           a Dsp.teo
              Date(s) debt was Incurred   —
                                                                             Basis For the claim:    —




              Last 4 digIts of account number         —
                                                                             is the claim subleot to offset’      No       C Yes                             -   —   —   —   -—




  316j Nonpriorlty creditors name and mailing address
                                                                             As 01 the petition fitlng date, the claim IS: Check alt that apply.
       H2R CPA
                                                                                                                                                                 $11,090.00
                                                                             C Contingent
             875 Greentree Road
             7 Parkway Center, Suite 1000                                    C unroudated
             Pittsburgh, PA 15220                                            C Os- es
             Date(s) debt was Incurred    —
                                                                             Basis for the claim:
                                                                                                    —




             Last 4 dIgits of account number_                                Is the claim subject to offset?      No       C Yes                                             —   —




  3 17       Nonpriorlty creditor’s name and mailing address                 As of the petition filing date, the claim Is: Check a.VThat app:,
             HAB-BPT
                                                                                                                                                     —
                                                                                                                                                                 $1.
                                                                             C Contingent
                                                                                                                                                             —




             P.O. Box 21810
                                                                             C Untiquidated
             Lehigh Valley, PA 18002-1810
                                                                             C Disputed
             Date(s) debt was incurred
                                          —
                                                                             Basis for the claim:
             Last 4 digits of account number
                                                      —
                                                                             Is the claim subject to offset?     No        C Yes
  3.18       Nonprlortty creditor’s name and mailing address                As of the petition filing date, the claim
             Jackson Welding Supply Co.                                                                                                                              $79.14
                                                                            C Contingent
             1421 West Carson Street
                                                                            C Untiquidated
             Pittsburgh, PA 15219-1408
                                                                            Q Disputed
             Date(s) debt was incurred
                                         —
                                                                            Basis for the claim:    —




             Last 4 digIts of account number
                                                      —
                                                                            Is tne ctat   suoject :0 offset?     No        C Yes




Official Form 206 ElF                                           Schedule ElF: Creditors Who Have Unsecured Claims
                                                                                                                                                                  Page 3 of 6
Soltware   copyright (ci 1996-2020 Best Case LLC wvtw bestoaso cc—’
                                                  -


                                                                                                                                                         Oest Caae Bansr..ot:y
                                                                                                                                                             _______________




                Case 20-21893-JAD                     Doc 1        Filed 06/22/20 Entered 06/22/20 15:46:52                                                 Desc Main
       Debtor
                                                                  Document      Page 14 of 34
                     SRG Cranberry, LLC                                                                       Case number       (if known)
                     Name

       319      Nonprioritycreditor’s name and mailing address                    As ofthe petition filing date,thecialm is: Checkaq!na’asaiy
                Jani-King of Pittsburgh                                                                                                                                        $4250.48
                                                                                  C Contingent
                2000 Cliff Mine Rd., Suite 410                                    C Unriquidated
                Pittsburgh, PA 15275
                                                                                  C Dsoufed
                Date(s) debt was Incurred
                                              —
                                                                                  Basis for the claim:
                Last 4 dIgits of account number_
                                                                                  is the claim subteci to offset?        No    C Yes
       323      Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is: Crack
                Kayline Company
                                                                                                                                             ail:r,wapoiy
                                                                                                                                                                               $1,434.31
                                                                                C Conngent
                P.O. Box 603207
                                                                                  C Unliquidated
                Cleveland, OH 44103
                                                                                C Disputed
                Date(s) debt was incurred
                                              —
                                                                                Basis for the claim:      —

                Last 4 digits of account number
                                                  —
                                                                                Is the claim subtect to offset?      No        C Yes
      3 21                creditors name and mailing address
                Nonpriority                                                     As of the petition riling date, the claim is: ChockaMthat apaiy
                Oracle America Inc.
                                                                                                                                                             ——   —    —
                                                                                                                                                                           —    $306.00
                                                                                C Contingent
                P.O. Box 203448
                                                                                C    Uniiquioateo
                Dallas, TX 75320-3448
                                                                                C    Disputed
                Date(s) debt was incurred
                                             —
                                                                                Basis for the claim:      —

                Last 4 dIgits of account number
                                                  —
                                                                                Is ire stair sjoeci to offset?       No        C Yes

  r   322      Nonpriorlty creditors name and mailing address
              Penn Fixture & Supply Company
                                                                                As of the petition filing date, the claim is: Check alt that apply
                                                                                                                                                                                $450.93
                                                                                C Conl.ngenl
              2800 Penn Avenue
              Pittsburgh, PA 15222
                                                                                C   Un: ouioateo
                                                                                C   Disputed
              Date(s) debt was Incurred     —


                                                                               Oasis for the claim:     —

              Last 4 digits of account number_
                                                                               IS the claim subrect to offset?       No       C es
      3 23    Nonprtority creditor’s name and mailing address                  As of the petition filing date, the claim Is: Check all that apply
              Pure Chemical Solutions                                                                                                                                             $0.41
                                                                               C Contingent
              P.O. Box 24041
              Pittsburgh, PA 15206
                                                                               C    Un3quidated
                                                                               C    Drspufeo
              Date(s) debt was Incurred
                                            —
                                                                               Basis for the claim:    —

              Last 4 digits of account number_
                                                                               Is the cairn subeot to               No        C Yes
 1324        I Nonprlority creditor’s name and mailing address                 As of the petition filing date, Ihe claim is: Check all that apply
                                                                                                                                                                               $519.82
              Quill LLC                                                        C Contingent
              P.O. Box 37600
              Philadelphia, PA 19101
                                                                               C Un’,ouidaled
                                                                               Q Dsouted
             Date(s) debt was incurred
                                          —
                                                                               Basis For the claim:   —


             Last 4 digits of account number_
                                                                              is the claim subiect to offset?       No        C Yes
             Nonpriority creditor’s name and mailing address                  As of the petition filing date, the claim Is: Cnecs afitnat apply
             Rabon Carbonics Gas Co.                                                                                                                                           $115.56
                                                                              C Contingent
             541 Coraopolis Rd.
             Coraopolis, PA 15108
                                                                              C    Untiquidated
                                                                              C    D:sputed
             Date(s) debt was Incurred   —


                                                                              Basis for the claim:    —

             Last 4 digIts of account number_
                                                                              Is the claim subject to offset?       No    C Yes




Official Form 206 ElF                                             Schedule ElF: Creditors Who Have unsecured Claims
                                                                                                                                                                           Page 4 of 6
Software Copyright   (c) 1996-2020 Boat Case LLC --more beatcaoe cooa
                                                                                                                                                                  Dot: Casa Oo’-kr.p::y
                                                                                                                                                   _________
                                                                                                                                                                    _________




                Case 20-21893-JAD                               Doc 1        Filed 06/22/20 Entered 06/22/20 15:46:52                                       Desc Main
     Debtor
                                                                            Document      Page 15 of 34
                    SRG Cranbey,jC                                                                                    Case number     (if known)
                    Narno                                                                                                                                           —         —     -




   ra 26         Nonpriority creditors name and mailing address                         As of the petition Filing date, the claim is: Crecicatatappy
                 Reinhart Food Service                                                                                                                                  ——         $24,913.93
                 c/c John R. Keating                                                    C Contingent
                 Amato & Keating, P.C.                                                       Ur’:q..saiec
                 107 North Commerce Way
                                                                                             Dspuleo
                 Bethlehem, PA 18017
                 Date(s) debt was incurred      —
                                                                                       Basis for the ciaim:
                                                                                                                  —

                 Last 4 digits of account number_                                       5   tre c!aim suoiect to offsei?     No    C Yes
    3 27         Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is: Check all thai apply
                Steel City Grease Traps, Inc.                                                                                                                                  —         $1 30.00
                                                                                       C contrngent
                3608 Spring Garden Rd.
                                                                                       C     untiquioateo
                Pittsburgh, PA 15212
                                                                                       C     Disputed
                Date(s) debt was Incurred      —


                                                                                       Basis for the claim:      —

                Last 4 digits of account number             —




                                                                                       is tne claim suojeci 10 offset?      No     C   Yes
    3 28        Nonpriority creditor’s name and mailing address
           j                                                                           As of the petition fining data, the claim Is: Check all that apply
                Terminix Processing Center                                                                                                                                              $275.60
                                                                                       C Contingent
                P0 Box 742592
                Cincinnati, OH 45274-2592
                                                                                       C    unnquidated
                                                                                       C    Disputed
                Date(s) debt was incurred    —



                                                                                       Basis forthe claim:     —

                Last 4 digits of account number           —




                                                                                      is tne claim subject to offset?       No     C   yes
   329          Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is: Check all thai apply
                Tucker Arensberg, P.C.                                                                                                                                                  $967.40
                                                                                      C Contingent                                                              —




                1500 One PPG Place
                Pittsburgh, PA 15222
                                                                                      C     unriguiateo
                                                                                      C     Disputed
                Date(s) debt was incurred   —


                                                                                      Basis for the claim:
               Last 6 digits of account number           —



                                                                                      is ihe caim subjeci to offset?        No    C    Yes
   3 30
           J   Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is: Check al/that apply
                                                                                                                                                                                         $23.00
               U.S. Foods
                                                                                      C Contingent
               P0 Box 643190
               Pittsburgh, PA 15264-3190
                                                                                      C     unriquioateo
                                                                                      C     Disputed
               Date(s) debt was Incurred
                                            —
                                                                                      Basis for the claim:    —

               Last 4 dIgits of account number
                                                                                                                                  —
                                                                                      is the calm subject to offset?       No     U Yes

 ]_3 31    J Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is: Check al/that apply
                                                                                                                                                                                        $300.45
               Williams Coulson Johnson
                                                                                                                                                            -
                                                                                                                                                                        —




               Llyod, Parker & Tedesco, LLC
               One Gateway Center, 16th Floor
                                                                                     C Conhngent
               420 Ft. Duquesne Boulevard                                            C Unliquidaled
               Pittsburgh, PA 15222                                                  C Disputed
                                -


               Date(s) debt was incurred   —
                                                                                     Basis for the claim:
                                                                                                             —

               Last 4 digits of account number          —
                                                                                     IS the claim subject 10 Ditsei’       No     C Yes

LFTh’            List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified
                                                                 for claims listed in Parts I and 2. Examples of entities that may
   assignees of claims listed above, and attorneys for unsecured creditors                                                         be listed are correction agencies,

   If no others need to be notifled for the debts listed in Parts I
                                                                    and 2, do not fill out or submit this page. If additional pages are needed,
                                                                                                                                                copy the next page.
          Name and mailing address
                                                                                                   On which line in Partl or Part 2 Is the        Last 4 digits of
                                                                                                  related creditor (IF any) listed?               account number, if
                                                                                                                                                  any
LFThLp Total Amounts of the Priority and Nonpriority                          Unsecured Claims

Official Form 206 ElF                                                Schedule E/F: Creditors Who Have Unsecured Claims
Soliware Copyright IC) 1995-2020 Best Case LLC
                                                                                                                                                                                   Pages of 6
                                                    -   www baxtcase corn
                                                                                                                                                                            Ocx: Case Barkrup:c
             Case 20-21893-JAD                               Doc 1         Filed 06/22/20 Entered 06/22/20 15:46:52                                  Desc Main
    Debtor
                                                                          Document      Page 16 of 34
                     SRG Cranberry, LLC                                                                   Case number ( kno)
                     Name

   5. Add the amounts or priorIty and nonpriorlty unsecured claIms.

                                                                                                                            Total or claim amounts
    5a. Total claIms From Part 1
                                                                                                                        S                         0.00
    5b. Total claims From Part 2
                                                                                                             Sb    +    S                    117957.70
    Sc. Total oF Parts 1 and 2
        Lines 5a + Sb = Sc                                                                                   Sc,        $                       117,957.70
                                                                                                                                                             J




Officiai Form 206 6fF                                               Schedule ElF: Creditors Who Have Unsecured Claims
                                                                                                                                                                 Page 6 oF &
Software Copyright   (C)   1996-2020 Ocat   Case, LLC www boslcase corn
                                                     -


                                                                                                                                                         Cost case Da%apt:
                                                                                                                    ______________



               Case 20-21893-JAD                          Doc 1          Filed 06/22/20 Entered 06/22/20 15:46:52                               Desc Main
                                                                        Document      Page 17 of 34
      Fill in this Intonnatlon to Identify the case:


      Debtor name         SRG Cranberry, LLC


      UHteo States Bankruptcy Court for the:              WESTERN DISTRICT OF PENNSYLVANIA


   Case     number
                        (if rawni

  p                                                                                                                                            Q   Check if this is an
  L                                                                                                                                                amended filing


  Official Form 206G
  Schedule G: Executory Contracts and Unexpired Leases                                                                               12115
  Be as complete and accurate as possible. If more space
                                                         is needed, copy and attach the additional page, number the entries consecutively
                                                                                                                                          .

  1.       Does the debtor have any executory contracts or unexpired cases?

           • No      Check this box and file this form w.tr the deb:or’s other schedules      There is notr.ing e!se to report on tnis form
           C   Yes
                Fill in ait of the informatior below even if the contacts of leases are
                                                                                        ,:sted on       Schedule NB: Assets                and Personal
  (Officral Form 206A/B).
                                                                                                                                -   Real                            Property


   2. List all contracts and unexpired leases
                                                                                          State the name and mailing address for all other parties
                                                                                                                                                   with
                                                                                          whom the debtor has an executory contract or unexpired
                                                                                          lease


   2.1          State what the Contract         Of
                tease is for and the nature
                of the debtor’s interest


                  State the term remaining


                List the contract number of
                  any government contract




   2.2         State what the contract or
               lease is for and the nature
               of the debtor’s interest


                  State the term remaining


                List the contract number of
                 any government contract




  2,3          State what the contract or
               tease is for and the nature
               of the debtor’s interest


                 State the term remaining


               List the contract number of
                any government contract




  2.4          State what the contract or
               tease is for and the nature
               of the debtor’s interest


                State the term remaining


               List the contract number of
                any    government    contract         —-___________________
                                                                                     _




Official   Form   206G                               Schedule    G:    Executory Contracts and Unexpired Leases
                                                                                                                                                                Page     1   of   I
Sofiwaro capvrrghs a) 1996-1020 Best case LLC   ‘w.VW   besitase cam
                                                                                                                                                          Oesi Case 0akr..ricy
                                                                                                                ________-




            Case 20-21893-JAD                          Doc 1      Filed 06/22/20 Entered 06/22/20 15:46:52                         Desc Main
                                                                 Document      Page 18 of 34
   nil In this infonnation to Identify the case:
   Debtor name        SRG Cranberry, LLC

   United States Bankruptcy Court for the:             WESTERN DISTRICT OF PENNSYLVANIA        -
                                                                                                                   -




   Case number        known)

                                                                                                                                C Check :f  this is an
                                                                                                                                     amended filing

  Official Form 206H
  Schedule H: Your Codebtors                                                                                                                          12/15

  Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries
                                                                                                                    consecutively. Attach the
  Additional Page to this page.

          1. Do you have any codebtors?

   • No Check this box and submit this form to the court with the debtors other schedules.
                                                                                           Noth;ng ese needs to oe repor.ed on this form.
  C Yes

    2. in Column 1, list as codebtors all of the people or entitles who are also liable for any debts listed by the debtor
                                                                                                                                     in the schedules of
       creditors, Schedules D-G Include all guarantors and co-obligors In Column 2, identi’ the creditor to wham the debt
                                                                                                                                    is owed and each schedule
       on which the creditor is listed If the codebtor is liable on a debt to n’.ore than one credtor. list each creditor separateiy Column
                                                                                                                                    in         2.
             Column I Codebtor                                                                         Column 2 Creditor


              Name                               Mailing Address                                     Name                            Check a//schedules
                                                                                                                                     that app/y:
     21
                                                                                                                                     CD
                                                Street
                                                                                                                                     C F/F
                                                                                                                                     CO
                                                City                 State       Zip Code

     2.2
                                                                                                                                     CD
                                                Street
                                                                                                                                     C F/F
                                                                                                                                     Cc
                                                City                 State       Zip Code


     23
                                                                                                                                    CD
                                                Street
                                                                                                                                    C F/F
                                                                                                                                    Cs
                                                City                 State       Zip Code

    2.4
                                                                                                                                    CD
                                                Street
                                                                                                                                    C F/F
                                                                                                                                    CS
                                                City                 State       Zip Cede




Official Form 206H                                                           Schedule H: Your Codebtors
Software copyrghl (cI 1996-2020 Eest case LLc vw beetcase corn
                                            -
                                                                                                                                                 Page 1 of 1
                                                                                                                                             Host Cosa Har2i:I
                                                                                                       __   __________
                                                                                                                      __




                Case 20-21893-JAD                Doc 1        Filed 06/22/20 Entered 06/22/20 15:46:52                                     Desc Main
                                                             Document      Page 19 of 34


      Fill In this Information to Identify the case:
      Debtor name       SRG Cranberry, LLC
                                                                                                                  ——
                                                                                                                         -—     p
      United States Bankruptcy Court for the      WESTERN DISTRICT OF PENNSYLVANIA                            —




      Case number    (ii Known)


            —
                                                                                                                                         c    Cneck if this is an
                                                                                                                                              amended filing
        —




   Official Form 207
   Statement of Financial Affairs for Non-Individuals Filing for Bank
                                                                      ruptcy                                                                                         04119
  The debtor must answer every question. If more space is needed, attach separa
                                                                        a       te sheet to this form. On the top of any additional pages,
  write the debtors name and case number (if known).

  IFTh           income

  1. Gross revenue from business

         C None
          Identify the beginning and ending dates of the debtor’s fiscal year,
                                                                                             Sources of revenue                              Gross revenue
          which may be a calendar year                                                       Check all that apply                            (before deductions and
                                                                                                                                             exclusions)
          From the beginning of the fiscal year to filing date:
          From 1/01/2020 to Filing Date                                                      S operatng a business                                                  $0.00
                                                                                             C Other

         For prior year:
         From 1/01/2019 to 12/31/2019                                                        I Operating a business                                   $1,086,766.00
                                                                                             C Other

         For year before that:
         From 110112018 to 1213112018                                                        I Operating a business                                   52,1 35,61 0.00
                                                                                             C Other
 2.    Non-business revenue
       include revenue regardless of whether that revenue is taxable. Non-b
                                                                             us,ness income may include interest divdends money collec:eo from
       and royalties. List each source and the gross revenue for each separa                                                                   lawsuits.
                                                                             tely Do not include revenue lsted fl Cre 1.
        S None.

                                                                                            Description of sources of revenue              Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)
IFliW           List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before
                                                                            filing this case
   List payments or transfers—incuding expense re,mbirsemen:s—:o any
                                                                              creditor, otner tnan regular employee compensation, within 90 oays before
   filing this case unless the aggregate value of all oropehy transferred
                                                                           to that creditcr :s less than S6,825 (This amount may Be aduste3 on 4(01(22
   and every 3 years after that with respect to cases filed on or after the date
                                                                                  of adjustment.)
       S None.

        Creditor’s Name and Address                                    Dates                 Total amount of value          Reasons for payment or transfer
                                                                                                                            Check all that apply
4. Payments or other transfers of property made within 1 year before
                                                                                       filing this case that benefited any insider
     List payments or transfers! including expense reimbursements, made
                                                                                     within 1 year before filing this case on debts owed to an insider or guaran
                                                                                                                                                                 teed
Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy
                                                                                                                                                                 page   1
Software copyrighi (ci 1996-2020 Best case. LLC www bostoaso corn
                                         -



                                                                                                                                                    Sos: Case Oar.;uptcv
                                                                                                                                          ___________
                                                                                                                                          ___________ ___________
                                                                                                                                                      ___________ _______
                                                                                                                                                                   ________




                Case 20-21893-JAD                         Doc 1        Filed 06/22/20 Entered 06/22/20 15:46:52                                     Desc Main
       Debtor     SRG Cranberry, LLC                                  Document      Page 20 of 34
                                                                                               Case number (if known)                                                            —




         or cosigned by an insider unless the aggregate value of all property transferred to o forthe benefit
                                                                                                                  of the insider is iess than S6.825 (Tnis anount
         may be adjusted on 4/01122 and every 3 years after tnal with respect to cases flied on or after the date
                                                                                                                       of adjustment.) Do not include any payments
         listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor
                                                                                                             and their reratives; general partners of a partnership
         debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent
                                                                                                                        of the debtor. ii u.s c § 101(31).
          Z     None

           Insider’s name and address                                             Dates                 Total amount of value
           Relationship to debtor                                                                                                     Reasons for payment or transfer
           4.1. Brian Pekarcik                                                   2019                                                 salary: $21,000
                                                                                                                   $23,700.00
                 705 Fairview Road                                                                                                    Automobile Allowance: $2700
                 Pittsburgh, PA 15238
                 Member

           42.     Stern Management Group, Inc.                                  2019                                                 Magemert fees for
                                                                                                                   $29,750.00
                   945 13th        s.                                                                                                 bookkeeping and maintenance
                   Pittsburgh, PA 15203-1254                                                                                          staffing services for Debtor
                   antity owned by member of Debtor
                                                                                                                                                                            —




  5.    Repossessions, foreclosures, and returns
        List au property of the debtor thatwas obtaineo by a credtor within 1 year before fng
                                                                                                    tnis case, including property repossessed by a creditor. soid at
        a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include
                                                                                                                     property listed in line 6.
          • None

          Creditor’s name and address                               Describe of the Property                                       Date                     Value of property

  6. Setoffs
     List any creoltor, including a bank or financial institution, that withn 90 days before fiNng this
                                                                                                        case set off or otherwse took anything from an account
     of the debtor without permission o refused to make a payment at the debtors direction from
                                                                                                        an account of the debtor beca’se tne oeotor cwed a
     debt.

         • None

          Creditor’s name and address                               Description of the action creditor took                        Date action was                    Amount
                                                                                                                                   taken
 1F111’          Legal Actions or Assignments

 7. Legal actions, administrative proceedings, court actions, executions, attachments,
                                                                                                  or governmental audits
    List the legal actions, proceedings, investigations, arbitrations, mediations, and audits
                                                                                              by federal or state agencies in which the debtor was involved
    in any capacity—within 1 year before filing this case,

         C None

                  Case title                                        Nature of case              Court or agency’s name and
                  Case number                                                                                                              Status of case
                                                                                                address
         7.1.    Gumberg Associates                                 Breach of
                 Cranberry Mall, LLP v. SRG
                                                    -


                                                                    Contract
                                                                                                Butler County Court of
                                                                                                Common Pleas
                                                                                                                                           •    Pe”ding
                 Cranberry, LLC                                                                                                            C On a pp eal
                                                                                                124W Diamond St
                 2019-1 0799                                                                    Butler, PA 16003                                Concluded

         7.2.    Reinhart Food Service, LLC v.                      Breach of
                 SRG Cranberry, LLC d/bla                           Contract
                                                                                                Allegheny County Court of
                                                                                                Common Pleas
                                                                                                                                           •    Penoing
                 BRGR Cranberry and also                                                        300 Frick Building
                                                                                                                                           C 0-an P-eal
                 d/b/a BRGR PNC Park                                                            437 Grant Street                           Li   Concluded
                 AR-i 9-002537                                                                  Pittsburgh, PA 15219

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during
                                                                                       the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this
                                                                                          case



Official Form 207                                       Statement of FInancial Affairs for Non.Indlvlduais Filing for Bankruptcy
                                                                                                                                                                        page 2
Software cooyrighr (ci   1996-2020 Basi case LLC www besicase cow
                                                -


                                                                                                                                                            Ues Casc- Bar.:ucc
                                                                                                                                    __________________________________


               Case 20-21893-JAD                         Doc 1          Filed 06/22/20 Entered 06/22/20 15:46:52                                  Desc Main
    Deb:or       SRG Cranberry, LLC                                    Document      Page 21 of Case
                                                                                                34 number tkrasvn;


          • None


   11!Tht        Certain Gifts and Charitable Contributions                  ——_______




   9. LIst all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing
                                                                                                             this case unless the aggregate value of
      the gifts to that recipient is less than $1,000

         • None

                     Recipients name and address                      Description of the gifts or contributions                   Dates given                       Value

  I;fll- Certain Losses

    0. All losses from fire, theft, or other casualty within 1 year before filing this case.

         • None

          Description of the property lost and                        Amount of payments received for the loss                    Dates of loss       Value of property
          how the loss occurred
                                                                      If you nave received payments to cover tne loss, for                                         lost
                                                                      example. from insurance, government compensation or
                                                                      tort liability. Fist the total received,

                                                                      List unpaid claims on Official Form 106A/B (Schedule
                                                                      NB Assets Real and Personal Property)
                                                                                 —




  tnng Certain Payments or Transfers

  11. Payments related to bankruptcy
      List any payments of money or other transfers of property made by the debtor or person
                                                                                                  acting on behalf of the debtor within 1 year before the filing
      of this case to another person or entity, including attorneys, that the debtor consulted about
                                                                                                      debt consolidation or restructuring, seeking bankruptcy
      relief, or filing a bar•kruptcy case.

        • None.

                     Who was paid or who received                       If not money, describe any property transferred              Dates            Total amount or
                     the transfer?
                     Address                                                                                                                                    value

 12 Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the deotor or a person acting on behalf
                                                                                               of tne deolor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement,

        • None.

        Name of trust or device                                         Describe any property transferred                    Dates transfers          Total amount or
                                                                                                                             were made                          value
 13 Transfers not already listed on this statement
    List any transfers of money or other oropehy by sate, trade, or any other means made
                                                                                              by the debtor or a person acting on behalf of the debtor within
    2 years before tne filing of this case to another person, otner than property transferred ‘n the ordinary
     both outright transfers and trarsfers made as security Do rot nctude gi’zs or transfers
                                                                                                              course o’ business or financial affa:rs tnctude
                                                                                             previously listed on this staterent

            None.

                Who received transfer?                            Description of property transferred or                      Date transfer           Total amount or
                Address                                           payments received or debts paid in exchange                 was made                          value
        13 1    Sheeti, Inc.                                      Butler County Liquor License No.
                5700 8th Ave.                                     R-16O11 - see attachment re: distribution
                Altoona, PA 16602                                 of proceeds from sale of liquor license                     8/1912019                 $410,000.00
                Relationship to debtor




Official Form 207                                      Statement of Financial Affairs for Non-tndtvlduals Filing for Bankruptcy
                                                                                                                                                                   page 3
Sofiware copyright   (C)   1996-2020 Dent case LLc vww testoasa cam
                                                  -


                                                                                                                                                      Sosi Caso Da”Sr,cFcj
                                                                                                                           _______
                                                                                                                                               ______
                                                                                                                                                            _________




              Case 20-21893-JAD                    Doc 1      Filed 06/22/20 Entered 06/22/20 15:46:52                                     Desc Main
   Debtor       SRG Cranberry, LLC
                                                             Document      Page 22 of 34
                                                                                                       Case number     lrknovnl




    -.          ?‘us Locations

  4. Previous addresses
     List all previous addresses used by the debtor within 3 years before fling Ibis case and the dates
                                                                                                        the addresses were used.


          • Does not appiy

                    Address                                                                                               Dates of occupancy
                                                                                                                          From-To
  kfl7t         Health Care Bankruptcies

  15. Health Care bankruptcies
      Is tne debtor primarily engaged in offering services and faciijties for.
      -   diagnosing or treating injury, deformity, or disease, or
      -   providing any surgical, psychiatric, drug treatment, or obstetric care?

          •    No. Go to Pad 9.
          C    Yes. F’! :n the information below


                    Facility name and address              Nature of the business operation, including type of services                   If debtor provides meals
                                                           the debtor provides                                                            and housing, number of
                                                                                                                                          patients in debtor’s care
 IFflL          Personally Identifiable Information

 16. Does the debtor collect and retain personally identifiable information of customers?

          •   No.
          C   Yes Stale the nature of the information collected and retained.

 17. Within 6 years before filing this case, have any employees of the debtor been participants
                                                                                                in any ERISA, 401(k), 403(b), or other pension or
     profit-sharing plan made available by the debtor as an employee benefit?

          •   No.GotoPadi0.
          C   Yes Does the debtor serve as plan administrator?


 Itflr’T       Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

 ‘8. Closed financial accounts
     Within 1 year before filing this case, were any financial accounts or instruments held in the
                                                                                                   debtor’s name, or for the debtor’s benefit, closed, sold,
     moved, or transferred?
     Include checking, savings, money market, or other financial accounts; certificates of deposit;
                                                                                                     and shares in banks, credit unions, brokerage houses,
     c000eratives, associations, ar.d other firancial institutions

         • None
                  Financial Institution name and           Last 4 digits of            Type of account or           Date account was                   Last balance
                  Address                                  account number              instrument                   closed, sold,                  before closing or
                                                                                                                    moved, or                               transfer
                                                                                                                    transferred
19 Safe deposit boxes
   List any safe deposit box or other depository for securities, cash, or other valuables the debtor
                                                                                                     now has or did have within 1 year before filing this
   case,


      I None

          Depository institution name and address               Names of anyone with                   Description of the contents                 Do you still
                                                                access to it                                                                       have it?
                                                                Address

20. Off-premises storage
     List any property kept in storage units or warehouses withr, 1 ‘year before Filing this case.
                                                                                                         Do not include facijities mat are in a pad of a buNding in
     which the debtor does business.
Official Form 207                                 Statement of Financial Affairs for Non’lndlvlduals Filing for Bankruptcy
                                                                                                                                                                 page 4
Safiware copynght (cli 995.2020 Serf case LLC ‘waw bsst:aae
                                                            ,n
                                                                                                                                                     Oss: Case Oai’uc::y
                                                                                                                            ___________
                                                                                                                              ___________
                                                                                                                                        ___________
                                                                                                                                          ___________
                                                                                                                                                   ________
                                                                                                                                                      _______




            Case 20-21893-JAD                       Doc 1         Filed 06/22/20 Entered 06/22/20 15:46:52                              Desc Main
   Debtor      SRG Cranberry, LLC                                Document      Page 23 of Case
                                                                                          34 number fr1c.srt



        • None

           Facility name and address                               Names of anyone with                   Description of the contents          Do you still
                                                                   access to it                                                                have it?

  IFThI         Property the Debtor Holds or Controls That the Debtor Does Not Own

  21. Property held for another
      List any property that the debtor holds or controls that another entity owns. Include any property borrowed
                                                                                                                  from, being stored for, or held in trust. Do
      not List eased or rented property

       • None


  IThfrS Details About Environment Information

  For the purpose of Part 12. the following definitions apply:
       Environmental law means a9y statute or governmental regulation that concerns pollwon, ccmaminatior,
                                                                                                           or hazaroous material regardless of the
       medium affected (air, land, water. or ary cther medum)

       Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates,
                                                                                                                     or utilizes or that the debtor formerly
       owned, operated, or utilized.

       Hazardous mate Hal means anythin9 that an environmental law defines as hazardous or tOXiC, or
                                                                                                     describes as a pollutant. contamhart. or a
       sir.iarly harmful substance.

 Report all notices, releases, and proceedings known, regardless of when they occurred.

 22.   Has the debtor been a party in any judicial or administrative proceeding under any environmental
                                                                                                        law? Include settlements and orders,

       •     No.
       C     Yes. Provide details below.

        Case title                                                 Court or agency name and              Nature of the case
        Case number                                                                                                                           Status of case
                                                                   address
 23 Has any governmental unit otherwise notified the debtor that the debtor may
                                                                                be liable or potentially liable under or in violation of an
    environmental law?

       •     No
       C     Yes. Provide details below.

        Site name and address                                     Governmental unit name and                 Environmental law, if known      Date of notice
                                                                  address

 24. Has the debtor notified any governmental unit of any release of hazardous material?

       •     No.
       C     Yes. Provide details beLow

       Site name and address                                      Governmental unit name and                Environmental law, if known       Date of notice
                                                                  address
IThllc Details About the Debtor’s Business or Connections to Any Business

25 Other businesses in which the debtor has or has had an interest
   List any business for which the debtor was an owner, partner, member. or otheftvse person
                                                                                     a       in control within 6 years be’cre filing :bis case
   Include this information even H already listed in the Scheoules.

       • None




Otficial Form 207                                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy
                                                                                                                                                           pages
Saliware co0i’ighi Id 1996.2020 eosi Case LLC ww bus:caeo corn
                                            -


                                                                                                                                              Sesi case Bariwuci:’1
                                                                                                                            ___________
                                                                                                                          ___________   _____
                                                                                                                                     ___________ ___________




             Case 20-21893-JAD                         Doc 1           Filed 06/22/20 Entered 06/22/20 15:46:52                                Desc Main
    Debtor        SRG Cranberry, LLC                                  Document      Page 24 of Case
                                                                                               34
                                                                                  —____________
                                                                                                                  number   ((known)                   -




       Business name address                                        Describe the nature of the business           mpIoyer Identification number
                                                                                                                  Dc not ictude Social Security number Cr ITIN

                                                                                                                  Dates business existed
  26. Books, records, and financial statements
      26a. List all accountants ana bookkeepers who maintained the oeotor’s oooks and records within 2 years before
                                                                                                                    filing this case
           C Ncne
          Name and address
                                                                                                                                                 Date of service
                                                                                                                                                 F ram-To
          26a 1.      H2R CPA I Paul Rudoy
                                                                                                                                                 2018-2019
                      875 Greentree Road
                      7 Parkway Center, Suite 1000
                      Pittsburgh, PA 15220

       26b. List all firms or individuals who have audited, comoiled, or reviewed debtor’s books of account
                                                                                                            and records or prepared a financial statement
            within 2 years before fing this case.

             C None
          Name and address
                                                                                                                                                 Date of service
                                                                                                                                                 From-To
          26b1.      Paul Rudoy
                                                                                                                                                 31812019; 2/5/2020
                     H2R CPA
                     875 Greentree Road
                     7 Parkway Center, Suite 1000
                     Pittsburgh, PA 15220
          Name and address
                                                                                                                                                Date of service
                                                                                                                                                From-To
         26b.2.      Eastern Alliance Ins. Group
                                                                                                                                                9/20118; 812/19
                     25 Race Avenue
                     Lancaster,_PA_17603




      26c. List all firms or individuals who were in possession of the debtor’s books of account and records
                                                                                                             when this case is filed.

             C None
        Name and address
                                                                                                              If any books of account and records are
                                                                                                              unavailable, explain why
        26c 1.      H2R CPA / Paul Rudoy
                    875 Greentree Road
                    7 Parkway Center, Suite 1000
                    Pittsburgh,_PA_15220




     26d. List au financial institutions, creditors, ano other parties, ,ncluding mercantile and trade agenctes.
          statement within 2 years before filing this case                                                       to whom the debtc’ ssueo a financial

            • None

        Name and address

27. Inventories
    Have any inventories of the debtor’s properly been taken within 2 years before filing this case?

      •      No
      C      Yes Give the details about the two most recent inventories.

               Name of the person who supervised the taking of the                           Date of inventory        The dollar amount and basis (cost, market,
               Inventory
                                                                                                                      or other basis) of each inventory
25. List the debtor’s officers, directors, managing members, general partners, members
                                                                                       in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

Official Form 207                                   Statement of Financial Affairs for Non-individuals Filing for Bankruptcy
                                                                                                                                                                      page 6
Software Copyr!ght (ci 1996-2020 Cast Case LLC -www besicase corn
                                                                                                                                                          5es Case earsrcp::y
                                                                                                                                     ______________________
                                                                                                                                                            ________




             Case 20-21893-JAD                        Doc 1          Filed 06/22/20 Entered 06/22/20 15:46:52                                Desc Main
    Debtor       SRG Cranberry, LLC                                 Document      Page 25 of 34
                                                                                             Case number
                                                              —____________________
                                                                                         _______
                                                                                                                          ((known)



           Name                                        Address                                              Position and nature of any               % of interest, if
                                                                                                            interest                                 any
           Richard Stern                               94 13th St.                                          Member                                   60
                                                       Pittsburgh, PA 15203

           Name                                        Address                                              Position and nature of any               % of interest, if
                                                                                                            interest                                 any
           Brian Pekarcik                              705 Fairview Rd.                                     Member                                   40
                                                       Pittsburgh, PA 15238



  29 Within 1 year before the filing of this case, did the debtor have officers, directors,
                                                                                            managing members, general partners, members in
     control of the debtor, or shareholders in control of the debtor who no longer hold these
                                                                                                 positions?

        •       No
        O       Yes Identity below.


  30 Payments, distributions, or withdrawals credited or given to insiders
     Wthin 1 year before filing this case, did the debtor provide an insider wtn value in any form,
                                                                                                    including salary, other compensairon. draws, bonuses.
     loans credits on loans. stock regemptians, and op:.o’s exercised9

        ONo
        • Yes. Identify below.

                 Name and address of recipient                     Amount of money or description and value of            Dates                 Reason for
                                                                   property                                                                     providing the value
         30.1    Briak Pekarcik                                                                                                                 Salary: $21,000
                 is 705 Fairview Road                                                                                                           Automobile
                 Pittsburgh, PA 15238                              $23,700                                       —        2019                  Allowance: $2,700
                 Relationship to debtor
                 Member


        302                                                                                                                                    Management fees
                 Stern Management Group,
                 Inc.                                                                                                                          for bookkeeping
                 945. 13th St                                                                                                                  and maintenance
                 Pittsburgh, PA 15203                                                                                                          staffing services
                                                                   $29,750                                                2019                 for Debtor
                 Relationship to debtor
                 Entity owned by member of
                 Debtor


 31. Within 6 years before filing this case, has the debtor been a member of any
                                                                                 consolidated group for tax purposes?
       •     No
       O     Yes Identify below.

    Name of the parent corporation
                                                                                                              Employer Identification number of the parent
                                                                                                              corporation
32. Within 6 years before filing this case, has the debtor as an employer been responsible
                                                                                           for contributing to a pension fund?
      •      No
      C      Yes. Identify below.

    Name of the pension fund
                                                                                                              Employer Identification number of the parent
                                                                                                              corporation


Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy
                                                                                                                                                               page 7
Scflware Ccoyriqht (ci 1956.2020 Deal Case LLC vmw bealcase cc—.
                                             -


                                                                                                                                                    Seal Case Ba’Jclc
                                                                                                                                    ______________________
                                                                                                                                                             _________




             Case 20-21893-JAD                        Doc 1        Filed 06/22/20 Entered 06/22/20 15:46:52                                 Desc Main
    Debtor      SRG Cranberry, LLC                                Document      Page 26 of 34
                                                                                                           Case number     whnoan




  IF5iE         Signature and Declaration

        WARNING --Bankruptcy fraud is a serious crrne. Making a faise statement, concealing property,
                                                                                                          or obtaining money or property by fraud in
        connection with a bankruptcy case can result in fines up to 5500.000 or imprisonment for up
                                                                                                    to 20 years, or both.
        18 U.S.C. § 752, 1341, 1519, and 3571.

        I .iave examiied the information in this Statement of Financial Affairs and any attachments aid
                                                                                                        have a reasonabte belief that tie in’o’mation s true
        and correct.

        I declare under penalty of perjury that the foregoing is true and correct,

   Executed on        June 22, 2020

   Is! Richard Stern                                                      Richard Stern
   Signature of individual signing on benalf of the debtor                Printea name
   Position or relationship to debtor            Principal

  Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy
                                                                                                   (Official Form 207) attached?
  ENo
  [Vj Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy
                                                                                                                                                               pages
Software Ccoyright Ic) 995.2020 Bear Case LLC wnw bestoaso torn
                                             .


                                                                                                                                                   Ben case 3an%’.ct:y
Case 20-21893-JAD        Doc 1       Filed 06/22/20 Entered 06/22/20 15:46:52                Desc Main
                                    Document      Page 27 of 34




                             SETTLEMENT STATEMENT AND RECEIPT
                                       SALE OF RIGHTS TO
                              PENNSYLVANIA RESTAURANT LIQUOR
                                      LICENSE NO. R-16011
                               BY SRG CRAN BERRY, LLC (“SELLER”)
                                   TO SHEETZ, INC. (“BUYER”)


                     Option Price                                          $410,000.00

                     Less Finder Fee                                       ($10,000.00)
                     PA LicenseFinders, Inc.

                     Less Lien Payoff                                    ($110,604.08)
                     Somerset Tmst Company

                     Less Lien Payoff                                    ($140,082.97)
                     US Foods, Inc.

                     Less Sales Tax Payment                                ($15,829.40)
                     PA Department of Revenue


                     Total Payable to Seller                                $133,483.55



              Seller hereby acknowledges receipt of the Total Payable to Seller set forth above, in fill
                                                                                                 ty
      and final performance of Buyers obligations under that certain Option, Purchase and Securi

      Agreement by and between Seller and Buyer dated July 2, 2019.

      AflEST:




      PATh:




                                          EXHIBIT A
Case 20-21893-JAD      Doc 1    Filed 06/22/20 Entered 06/22/20 15:46:52   Desc Main
                               Document      Page 28 of 34


 Use of Proceeds from Sale of SRG Cranberry, LLC Liqu
                                                      or License

Proceeds from Sale Payable to Seller
                                                                       $ 133,483.55
 Final Cranberry Payroll
 Loan Re-Payment to SRG Eastside
                                                                       $ 24,010.22
Loan Re-Payment to SRG Downtown
                                                                       $ 5,289,48
Loan Re-Payment to SRG South Hills
                                                                       $ 20,558.10
Curtze Foods (Judgement)
                                                                       $ 15,562.00
Breadworks
                                                                       $ 48,888.00
Highmark (Cranberry Health Ins.)
                                                                      $ 15,770.16
Columbia Gas
                                                                      $ 4,186.41
Consolidated Communications
                                                                      $ 1,152.23
Xycom Technologies
                                                                      $     381.19
                                                                      $ 2,054,79
Schneiders Dairy
                                                                      $     244.90
                                                                      $ 138,097.48
               Case 20-21893-JAD                      Doc 1          Filed 06/22/20 Entered 06/22/20 15:46:52                                           Desc Main
  B2030 (Form 2030) (12115)                                         Document      Page 29 of 34
                                                                    United States Bankruptcy Court
                                                                         Western l)istriel of Pennsylvania
       In re           Psgncrry, LLC                                                                                   -            Case No.
                                                                                         Debtor(s)                                  Chapter         7
                              1)JSCLOSURE OF COMPENSATION OF ATTORNEY FOR 1)EJ3TOR(S)
           itorsuant i I) U S.C. 329(a) and Fed, l3ankr. I’. 2016(b).) certify that I tm the attorne for the above named debtor(s)
                                                                                                                                        and that
           compensation paid to me itItin one year belitre the filing ol’the petition in bankruptcy. or agreed to be paid to
                                                                                                                             me. for services rendered or to
           he rendered on behalf of the debtor(s) in eonteniplation olor in connection with the bankruptcy case is as folIos:
                 For legal sen ices, I have agreed to accept                                                               5                             o.oc
                 I’rior to the filing of this statement I ha’ e receied                                                    S                             0.00
                 Balance Due                                                                                               5                             0.00
  2.       ‘[he source of’ the compensation paid to          me   “as:
                C Debtor             •     Other (specift):

  3.       ‘1 he source of eotnpensalior. to      be paid   to me is:

                C    Debtor          •     Other (speeik):               Counsel did not receive retainer regarding bankruptcy. Counsel will be
                                                                         compensated based on its hourly rate by Debtor’s principal via non-debtor
                                                                         funds.

 4.             I have not agreed to share the above—disclosed compensation sitlt any other person unless the\ are metnhers and associates ol’mv la’s
                                                                                                                                                      firm,
           C I ha’ e agreed to share the above-disclosed compensation n ith a person or persons who are not members or associates of my law firm. A
             cop> olitic      agreement, together with a list ol’the na:nes of’the people sharing in the compensation is attached.

 5.        Itt return fttr tlte aho c—disclosed tee. I ha e agreed to render legal service for        all   aspects of the bankruptcy case, including:
          a.   Anal> MS of the debtor’s financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy
          h.   Preparation and filing of any petition, schedules, statement of affairs and plan which may he required:
          c.   Representation of the debtor at the meetittg of creditors and cttitf5rmation hearing, and any adjourned hearings thereof’:
          d.   Representation of the debtor iii ad’ ersan proceediocs and other contested hankruptc’ tatters:
          e.   Other provisIons as needed I
                    Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                    reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to ii USC
                    522(ffl2)(A) for avoidance of liens on household goods.

 6.       13>’ agreement with the debtor(s), the above-disclosed lee does not inelttde the follo ing service:
                    Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
                    any other adversary proceeding.
                                                                                CERTIFICATION                                                   -




       I certify thai the foregoing is a cotnplete statement of any agreement or arrangement for pay tnent                     to   me for representation of the debtorts) in
 this bankruptcy proceeding.

        june22 2020
                                                                                                 cr9rnp±
        Dote                                                                           RobertO Lampl 19809
                                                                                       ,cig,;ti,ru ,/.-ino,’,t’;
                                                                                       RobertO Lam p1 Law Office
                                                                                       Benedum Trees Building
                                                                                       223 Fourth Avenue, 4th Floor
                                                                                       Pittsburgh, PA 15222
                                                                                       412-392-0330 Fax: 412-392-0335

                                                                                       :Vottte ol (au’fii’irt




Software Copyr,ght (c) 1996.2020 Best Case. LLC www besicaso corn
                                              -

                                                                                                                                                                Best Case 0ankrutcy
             Case 20-21893-JAD                     Doc 1           Filed 06/22/20 Entered 06/22/20 15:46:52         Desc Main
                                                                  Document      Page 30 of 34




                                                              United States Bankruptcy Court
                                                                  Western District of Pennsylvania
   In   re    SRG Cranberry, LLC                                                                     Case No.
                                                                                 Debtor(s)           Chapler    7



                                                VERIFICATION OF CREDITOR MATRIX


 I, the Principal oldie corporation named as the debtor in this case, hereby ventS that the attached list of creditors is true and correct to

 the best of my knowledge.




  Date:       June 22, 2020                                           Is! Richard Stern
                                                                      Richard Stern/Principal
                                                                      Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC www.bestcaaecom
                                            -
                                                                                                                             Best case Bankruptcy
Case 20-21893-JAD   Doc 1    Filed 06/22/20 Entered 06/22/20 15:46:52   Desc Main
                            Document      Page 31 of 34


                     425 North Craig St.
                     425 North Craig St.
                     Pittsburgh, PA 15213

                     Advanced Fire & Security
                     210 A West Drive
                     Sreer1sburg, PA 15601

                     Advanced FIre Company,        Inc.
                     210 West Drive
                     Greensburg, PA 15601

                     Airgas National Carbonation
                     P.O. Box 734673
                     Dallas, TX 75373—4673

                     Butler County Tourism and Convention Bur
                     310 E. Grandview Ave.
                     Zelienople, PA 16063

                     Columbia Gas of PA
                     P0 Box 742537
                     Cincinnati, OH 45274—2537

                     Consolidated Communications
                     4008 Gibsonia Road
                     Gibsonia, PA 15044—9311

                     Cranberry Township
                     2525 Rochester Rd. Suite 400
                                            ,

                     Cranberry Twp, PA 16066—6498

                     Directv
                     P0 Box 60036
                     los Angeles,     CA 90060—0036

                     Eastern Alliance Insurance Group
                     P.O. Box 206
                     East Petersburg, PA 17520

                    Five Star Refrigeration,        Inc.
                    P.O. Box 263
                    Wildwcod, PA ThO9—0263

                    Flaherty & Dhara
                    610 Smithfield St.
                    Suite 300
                    Pittsburgh, PA 15222

                    Garrow Bros. Draft Service
                    P.O. Box 182
                    Greensburg, PA 15601
Case 20-21893-JAD   Doc 1    Filed 06/22/20 Entered 06/22/20 15:46:52   Desc Main
                            Document      Page 32 of 34


                     Guardian Protection Services
                     P.O. Box 37751
                     Philadelphia, PA 19101—5051

                     Gumberg Associates    Cranberry Mall
                                                 —




                     c/o Jessica L. Crown
                     Goehring, Rutter & Boehm
                     437 Grant Street, 14th Floor
                     Pittsburgh, PA :52:9

                     H2R CPA
                     875 Greentree Road
                     7 Parkway Center, Suite 1000
                     Pittsburgh, PA 15220

                     HAB-BPT
                     P.O. Box 21810
                     Lehigh Valley,      PA 18002—1810

                     Jackson Welding Supply Co.
                     :421 West Carson Street
                     Pittsburgh, PA 15219—1408

                     Jani—King of Pittsburgh
                     2000 Cliff Mine Rd.  Suite 410
                                             ,

                     Pittsburgh, PA 15275

                     Kayline Company
                     P.O. Box 603207
                     Cleveland, OH 44103

                     Oracle America Inc.
                     P.O. Box 203448
                     Dallas, TX 75320—3448

                     Penn Fixture & Supply Company
                     2800 Penn Avenue
                     Pittsburgh, PA 15222

                    Pure Chemical Solutions
                    P.O. Box 24041
                    Pittsburgh, PA 15206

                    Quill LLC
                    P.O. Box 37500
                    Philadelphia, PA 19101

                    Rabon Carbonics Gas Co.
                    541 Coraopolis Rd.
                    Coraopolis, PA 15108
Case 20-21893-JAD   Doc 1    Filed 06/22/20 Entered 06/22/20 15:46:52   Desc Main
                            Document      Page 33 of 34


                     Reinhart Food Service
                     c/o John R. Keating
                     Amato & keating, P.C.
                     107 North Commerce Way
                     Bethlehem, PA 18017

                     Steel City Grease Traps,        Inc.
                     3608 Spring Garden Rd.
                     Pittsburgh, PA 15212

                     Terminix Processing Center
                     PC Box 742592
                     Cincinnati, CM 45274—2592

                     Tucker Arensberg, P.C.
                     1500 One PPG Place
                     Pittsburgh, PA 15222

                     U.S. Foods
                     P0 Box 643190
                     Pittsburgh, PA 15264—3190

                     Williams Coulson Johnson
                     Llyod, Parker & Thdesco, LIC
                     One Gateway Center, 16th Floor
                     420 Ft. Duquesne Boulevard
                     Pittsburgh, PA 15222
                                                                                                                      ______________________




            Case 20-21893-JAD                        Doc 1           Filed 06/22/20 Entered 06/22/20 15:46:52             Desc Main
                                                                    Document      Page 34 of 34



                                                                   United States Bankruptcy Court
                                                                     Western District of Pennsylvania
    In re      SRG Cranberry, LLC                                                                          Case No.
                                                                                    Debtor(s)              Chapter    7




                                             CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

  Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualificati
                                                                                                                         on or
  recusal, the undersigned counsel for SRG Cranberry, LLC in the above captioned action, certifies that the following
                                                                                                                           is a
  (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectLy own(s) 10% or more
                                                                                                                     of any
  class of the corporations(s) equity interests, or states that there are no entities to report under FRBP 70071:




  • None [Check f applicable]




  June 22, 2020                                                        Is/RobertO Lampi
  Date                                                                 RobertO Lampl 19809
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for SRG Cranberry, LLC
                                                                       RobertO Lampi Law Office
                                                                       Benedum Trees Building
                                                                       223 Fourth Avenue, 4th Floor
                                                                       Pittsburgh, PA 15222
                                                                       412-392-0330 Fax:412-392-0335
                                                                       rlampl©Iampllaw.com




Software Copyright (c) 1996-2020 Best Case, LLC www bestcase.cvm
                                             -
                                                                                                                               Best Case Bankfttptcy
